Citation Nr: 1001521	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard active duty for 
training (ACDUTRA) from January to May 1976, June to July 
1976, June to July 1977, and January to February 1978.  He 
had active duty service from March 20 to May 12, 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part found that new 
and material evidence had not been received to reopen a claim 
for service connection for a left knee disability.

The Veteran's claim was originally denied in unappealed 
rating decisions in July 1980 and June 1981.    

Ordinarily, new and material evidence would be required to 
reopen this claim.   
38 U.S.C.A. § 5108 (West 2002).  Under the provisions of 38 
C.F.R. § 3.156(c)(1), however, when VA receives relevant 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the prior decision without the need 
for new and material evidence.  Evidence added to the record 
since the 1980 and 1981 decisions, and discussed in greater 
detail below, includes service treatment and personnel 
records that are relevant to the claim.  The Board will 
therefore review this claim on a de novo basis.

In May 2007, the Veteran failed to appear at a hearing before 
the Board at the RO.  Therefore, the request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records show that the Veteran received a 
medical board examination in April 11, 1980, during which he 
reported injuring his left knee in a motorcycle accident two 
years prior to active duty.  He also reported twisting his 
knee in March 1980 while working in a civilian job.  The 
medical board examination reportedly showed an approximately 
one-half inch of left quadriceps atrophy, a 3+/4+ medial 
collateral ligament laxity, a 4+/4+ anterior cruciate 
ligament laxity, as well as a positive McMurray's sign in the 
medial aspect of the joint.  Multiple X-rays of the left knee 
were within normal limits.  

The impression was instability, severe, of the medial 
collateral ligament, anterior cruciate ligament, left knee, 
and a tear of the left medial meniscus and the examiner 
concluded that both disabilities preexisted service.  An 
April 12, 1980, report recorded evidence of fluid in the left 
knee.  Extension and flexion of the left knee was limited.  
The examiner stated that both collateral ligaments appeared 
to be "gone" in the medial aspect and one collateral 
ligament remained intact on the lateral aspect.  

In March 2006, the VA received an individual sick slip dated 
April 21, 1980, which noted a dislocated knee, found to have 
occurred in the line of duty.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The record contains evidence of a current disability and 
evidence of at least two accidents causing injury to the 
knee, one of which occurred during active duty.  An opinion 
is required in this case to determine whether the Veteran's 
current disability is connected to an in-service injury on a 
direct or secondary basis. 

In addition, the Veteran reported in a March 2006 statement 
that he had an appointment scheduled for April 11, 2006, at a 
VA facility for treatment of his knee.  The record does not 
contain any evidence from a VA facility for this time period.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a 
remand is necessary to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all records 
of VA treatment for the Veteran's left knee 
disability, including records of the 
treatment reportedly provided in April 2006.  
If additional information is needed to 
complete this request, the Veteran should be 
advised of the specific information needed.

2.  The Veteran should be scheduled for a VA 
examination to determine the etiology of any 
current left knee disability.  The examiner 
should review the claims folder and note 
such review in the examination report or in 
an addendum.  All indicated diagnostic 
studies should be conducted 

After taking into account the Veteran's 
history and statements, the examiner should 
provide the following opinions:

a).  What is the diagnosis or diagnoses 
relating to the Veteran's current left knee 
disability?

b).  Is there clear and unmistakable 
(obvious or manifest, unbeatable) medical 
evidence to demonstrate that the Veteran's 
left knee disability existed prior to the 
Veteran's entrance into service?  If so, is 
there also clear and unmistakable evidence 
that this disability did not increase in 
severity beyond its natural progression 
during active service?

c).  Is any part of the current left knee 
disability attributable to the dislocation 
reported during active service?

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

